09-0594-ag
Palma-Carcamo v. Holder
                                                                                      BIA
                                                                                 Morace, IJ
                                                                              A097 834 466
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 19 th day of January, two thousand ten.

PRESENT:
                 JON O. NEWMAN,
                 ROBERT A. KATZMANN,
                 BARRINGTON D. PARKER,
                        Circuit Judges.

_______________________________________

VICTOR MANUEL PALMA-CARCAMO,
         Petitioner,

                          v.                                             09-0594-ag
                                                                                NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_______________________________________

FOR PETITIONER:                  Anne Pilsbury, Brooklyn, New York.

FOR RESPONDENT:                  Tony West, Assistant Attorney General,
                                 Civil  Division;   Ethan  B.   Kanter,
                                 Senior Litigation Counsel; Jeffrey L.
                                 Menkin, Trial Attorney, Office of
                                 Immigration Litigation, United States
                                 Department of Justice, Washington,
                                 D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Victor Manuel Palma-Carcamo, a native and citizen of El
Salvador, seeks review of a February 24, 2009 order of the
BIA, affirming the February 20, 2007 decision of Immigration
Judge (“IJ”) Philip Morace, which denied his application for
asylum, withholding of removal, and relief under the
Convention Against Torture (“CAT”). In re V-P-, No. A097 834
466 (B.I.A. Feb. 24, 2009), aff’g No. A097 834 466 (Immig.
Ct. N.Y. City Feb. 20, 2007).       We assume the parties’
familiarity with the underlying facts and procedural history
in this case.

     Under the circumstances of this case, we review both the
BIA’s and the IJ’s decisions. See Yun-Zui Guan v. Gonzales,
432 F.3d 391, 394 (2d Cir. 2005). The applicable standards of
review are well-established.    8 U.S.C. § 1252(b)(4)(B); see
also Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

     While the BIA’s and IJ’s decisions were not without
error, * substantial evidence remains to support the agency’s
adverse credibility determination. See Xiao Ji Chen v. U.S.
Dep’t of Justice, 471 F.3d 315, 339 (2d Cir. 2006) (finding
that the Court need not remand, despite errors in the agency’s
decision, where doing would be futile, i.e., when the Court
can “‘confidently predict’ that the agency would reach the
same decision absent the errors that were made.”).

     The IJ reasonably found it implausible that the same
individuals who attempted to kill Palma-Carcamo on multiple
occasions would have asked him to carry out investigations of
the members of left-wing political groups, covertly deliver
arms, transport explosives to Cuba, and carry out bombings in
Guatemala. See Wensheng Yan v. Mukasey, 509 F.3d 63, 67 (2d
Cir. 2007) (finding where “the reasons for [the IJ’s]


    *
     For example, the IJ improperly relied on the omission of
an immaterial fact from Palma-Carcamo’s asylum application in
making his adverse credibility determination. Heui Soo Kim v.
Gonzales, 458 F.3d 40, 47 (2d Cir. 2006).

                             -2-
incredulity are evident,” the implausibility finding is
supported by substantial evidence.) As the IJ found, Palma-
Carcamo also testified inconsistently as to the dates he was
allegedly threatened by Cisneros from a car window and omitted
from his asylum application a death threat he allegedly
received following his refusal to resign from his position in
the weapons registry. Even if less than dramatic, the IJ was
entitled  to   rely  on   the  cumulative   effect   of  these
discrepancies. Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d Cir.
2006); In re A-S-, 21 I. & N. Dec. 1106, 1112 (BIA 1998).
Moreover, no reasonable fact-finder would have been compelled
to accept Palma-Carcamo’s explanations.        See Majidi v.
Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

     Because  substantial   evidence   supports   the  overall
negative credibility finding, see Xiao Ji Chen, 471 F.3d at
336, we need not consider the BIA’s alternative finding that,
even assuming his credibility, Palma-Carcamo failed to meet
his burden of proof.    Accordingly, the adverse credibility
determination necessarily precludes success on Palma-Carcamo’s
claim for asylum, withholding of removal, and CAT relief. See
Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Wu Biao
Chen v. INS, 344 F.3d 272, 275 (2d Cir. 2003).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of removal
that the Court previously granted in this petition is VACATED,
and any pending motion for a stay of removal in this petition
is DISMISSED as moot. Any pending request for oral argument in
this petition is DENIED in accordance with Federal Rule of
Appellate Procedure 34(a)(2), and Second Circuit Local Rule
34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk

                            By:___________________________




                             -3-